COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CARMEN STARK,                                  §               No. 08-17-00015-CV

                        Appellant,               §                  Appeal from the

  v.                                             §                205th District Court

  QUICK SELL BUYERS, LLC,                        §             of El Paso County, Texas

                        Appellee.                §               (TC# 2016DCV2971)

                                             §
                                           ORDER

       Pending before the Court is Appellee’s motion to reinstate the appellate timetable. The

motion is GRANTED. The clerk’s record (1 volume) which was received on February 9, 2017

has this day been filed, and the reporter’s record is now due April 28, 2017.

       IT IS SO ORDERED this 29th day of March, 2017.


                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.